     Case 1:17-cv-01384-DAD-JLT Document 71 Filed 04/19/21 Page 1 of 1


 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT

 9                                EASTERN DISTRICT OF CALIFORNIA

10

11    JONATHAN GRIGSBY,                                    1:17-cv-01384-DAD-JLT (PC)
12                        Plaintiff,                       ORDER GRANTING DEFENDANT’S
                                                           SECOND MOTION TO MODIFY THE
13            v.                                           DISCOVERY AND SCHEDULING ORDER
14    M. HERNANDEZ,                                        (Doc. 68)
15                        Defendant.
16

17          Defendant has filed a motion seeking a second modification of the Discovery and

18   Scheduling Order to extend the dispositive motion deadline from April 16, 2021, to thirty days

19   after the Court rules on the pending exhaustion motion. (Doc. 48.) As grounds, Defendant argues

20   that, if granted, the motion will resolve the case.

21          In the interest of judicial economy and for good cause shown, the Court GRANTS

22   Defendant’s motion. (Doc. 58.) If the exhaustion motion is denied, the dispositive motion

23   deadline is extended to thirty days after the Court’s ruling on the exhaustion issue.

24
     IT IS SO ORDERED.
25

26
        Dated:     April 18, 2021                                _ /s/ Jennifer L. Thurston
                                                    CHIEF UNITED STATES MAGISTRATE JUDGE
27

28
                                                            1
